Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/991,919 filed on 08/12/2020.
Claims 1-20 have been examined and are pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/12/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (US 2018/0205686) and in view of Giles (US 7,613,777).
Regarding claim 1, Jolly discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for granting or denying access to at least one message within a messaging application, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Jolly abstract and par. 0019, 0022 and 0026; A system and method for controlling access to a message after communication) comprising: 
receiving the at least one message from a sender (Jolly par. 0027; A recipient who receives an encrypted message protected by the present invention will also receive instructions describing how to download and install the corresponding mobile application); 
receiving at least one request to read the at least one message from a user associated with the messaging application (Jolly par. 0027; If the user has already installed the application, they can use the application to open the message to read it. At this point, their application contacts the message privacy service component 108 and requests the cryptographic key corresponding to that particular message. See also par. 0042 and 0044); 
sending the at least one request to the sender (Jolly par. 0044; The request for read status on the specified message ID, along with the user authentication information, is sent 606 to the message privacy service component 1); 
receiving a reply from the sender that includes an approval or a denial of the at least one request (Jolly par. 0044; The service determines if the user is authorized 608 to obtain read status information pertaining to the message, and if so, returns 610 that information. Upon receipt of the read status information, the private messaging application will display the read status 612, with one entry for each recipient. See also par. 0039 and 0042); and 
granting or denying access to the at least one message based on the reply (Jolly par. 0032; the encrypted email is scanned to determine its message ID. The private messaging application contacts the message privacy service component 108, supplying the message ID and message privacy service authentication info 302. The message privacy service component authenticates 304 the user and determines if that user account is authorized to read the specified message. Any user account that is in the message's recipient list is so authorized. If authorized, the message Key K1 is retrieved, and passed back to the private messaging application. See also par. 0036 and 0039). 
Jolly teaches granting or denying access to the at least one message based on the reply (Jolly par. 0032). However, Jolly does not explicitly disclose storing the at least one message in the messaging application. 
However, in an analogous art, Giles teaches storing the at least one message in the messaging application (Giles col.4; lines 24-32; A message store managing component 212 (e.g., CEMAPI) such as implemented in an API allows applications such as the inbox application 208.sub.1 to store messages and retrieve stored messages as desired. In general, the message store managing component 212 abstracts the storage from applications such as the inbox application 208.sub.1, such that in essence the application only knows that message data exists somewhere, and that the data can be accessed via the message store managing component 212).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Giles with the method and system of Jolly, storing the at least one message in the messaging application to provide users with a means for allow a computing device to efficiently decide which messages need to be downloaded from a server for subsequent filtering evaluation, and request only those messages (Giles abstract).
Regarding claim 2, Jolly and Giles disclose the computer-accessible medium of claim 1,
Jolly further discloses wherein the at least one message is at least one encrypted message that has been encrypted using at least one of (i) at least one public key or (ii) at least one secret key (Jolly par. 0017; When sending a message, the private messaging application 106 encrypts the message contents, sends the encryption key to the messaging privacy service component, and then sends the encrypted message to the recipient).
Regarding claim 3, Jolly and Giles disclose the computer-accessible medium of claim 1,
Jolly further discloses wherein the reply includes a decryption key, and wherein the computer arrangement is further configured to decrypt the at least one message based on the decryption key (Jolly par. 0032; The private messaging application decrypts 308 the message, and then displays it to the user on the screen of the computing device 310. ).
Regarding claim 4, Jolly and Giles disclose the computer-accessible medium of claim 1,
Jolly further discloses wherein the at least one message includes a group of messages, and the group of messages is associated with a single decryption key that can be used to decrypt all of the messages in the group (Jolly par. 0044; The request for read status on the specified message ID, along with the user authentication information, is sent 606 to the message privacy service component 108. The service determines if the user is authorized 608 to obtain read status information pertaining to the message, and if so, returns 610 that information. Upon receipt of the read status information, the private messaging application will display the read status 612, with one entry for each recipient. For each recipient shown, the option is made available to revoke 614 that user from the authorized recipient list).
Regarding claim 5, Jolly and Giles disclose the computer-accessible medium of claim 1,
Jolly further discloses wherein (i) the at least one message includes a plurality of messages each having its own decryption key, and (ii) the at least one request includes a plurality of requests (Jolly par. 0027; Upon receiving such a request, the message privacy service component 108 poses an authentication challenge to the requesting user, verifying their service account password. After successfully authenticating, the service component 108 furnishes the cryptographic key for the message. Their application holds the message key temporarily, while using it to decrypt the message).
Regarding claim 6, Jolly and Giles disclose the computer-accessible medium of claim 5,
Jolly further discloses wherein the computer arrangement is further configured to: send the requests to the sender; receive the reply, wherein the reply includes a separate approval or denial for each of the requests; and separately grant or deny access to each of the messages based on the reply (Jolly par. 0032; The encrypted email is scanned to determine its message ID. The private messaging application contacts the message privacy service component 108, supplying the message ID and message privacy service authentication info 302. The message privacy service component authenticates 304 the user and determines if that user account is authorized to read the specified message. Any user account that is in the message's recipient list is so authorized. If authorized, the message Key K1 is retrieved, and passed back to the private messaging application. See also par. 0036 and 0039).
Regarding claim 7, Jolly and Giles disclose the computer-accessible medium of claim 1,
Jolly further discloses wherein the computer arrangement is further configured to automatically delete the at least one message if the at least one request is denied (Jolly par. 0015; The sender has the option of specifying whether or not that the message will self-destruct such that it is automatically removed from memory a period of time after the recipient has reviewed or accessed the message).
Regarding claim 8, Jolly and Giles disclose the computer-accessible medium of claim 1,
Jolly further discloses wherein the computer arrangement is further configured to: receive a deletion time period from the sender; and automatically delete the at least one message after the deletion time period has expired (Jolly par. 0032; If the message metadata indicates that the message has an expiry time, a countdown timer is started 312. Otherwise, the message remains displayed until the user closes the message. After the countdown timer reaches zero, the message is automatically deleted 314).
Regarding claim 10, Jolly and Giles disclose the computer-accessible medium of claim 1,
Giles further discloses wherein the computer arrangement is further configured to: determine a hash associated with the messaging application; compare the hash to a further hash associated with an official version of the messaging application; and automatically deny the request if the hash does not match the further hash (Giles col 5;lines 15-23; In keeping with the present invention, the message data that does not meet the filtering criteria is discarded, however the known state of that message (as not meeting the filtering criteria) is stored in a corresponding record in the checked table 328. Note that in one implementation, the record is indexed by a hash of the unique message ID, (or UID in FIG. 3), for more efficient lookup. The unique ID also may be kept in the record for that message, and would be needed if the hash value was not guaranteed to be unique).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Giles with the method and system of Jolly, storing the at least one message in the messaging application to provide users with a means for allow a computing device to efficiently decide which messages need to be downloaded from a server for subsequent filtering evaluation, and request only those messages (Giles abstract).
Regarding claim 11-15 and 19; claims 11-15 and 19 are directed to computer-accessible medium associated with the computer-accessible medium claimed in claims 1, 3-4, 10 and 8 respectively.  Claims 11-15 and 19 are similar in scope to claims 1, 3-4, 10 and 8 respectively, and are therefore rejected under similar rationale respectively.
Regarding claim 16, Jolly and Giles disclose the computer-accessible medium of claim 11,
Jolly further discloses wherein the computer arrangement is further configured to: receive a permanent access request from the messaging application for permanent access to the at least one message; and grant or deny the permanent access request (Jolly par. 0032; The encrypted email is scanned to determine its message ID. The private messaging application contacts the message privacy service component 108, supplying the message ID and message privacy service authentication info 302. The message privacy service component authenticates 304 the user and determines if that user account is authorized to read the specified message. Any user account that is in the message's recipient list is so authorized. If authorized, the message Key K1 is retrieved, and passed back to the private messaging application. See also par. 0036 and 0039).
Regarding claim 17, Jolly and Giles disclose the computer-accessible medium of claim 11,
Jolly further discloses wherein the computer arrangement is further configured to: generate a first encryption key and a first decryption key based on the receiver and encrypt all messages sent to the receiver using the first encryption key; and generate a second encryption key and a second decryption key based on a further receiver and encrypt all messages sent to the further receiver using the second encryption key, wherein the first encryption key is different than the second encryption key and the first decryption key is different than the second decryption key (Jolly par. 0044; The service determines if the user is authorized 608 to obtain read status information pertaining to the message, and if so, returns 610 that information. Upon receipt of the read status information, the private messaging application will display the read status 612, with one entry for each recipient. For each recipient shown, the option is made available to revoke 614 that user from the authorized recipient list. If the user chooses this option, a request is made 616, to the message privacy service component 108, to revoke the selected user. This request, along with user authentication information, is sent to the message privacy service component 108 to perform this revoke action 618. Upon successful completion, this action renders the message no longer readable by the specified recipient. See also par. 0027).
Regarding claim 18, Jolly and Giles disclose the computer-accessible medium of claim 11,
Giles further discloses wherein the computer arrangement is further configured to determine a version associated with the messaging application, and encrypt the at least one message based on the version (Giles col.3; lines 60-67 and col. 4; lines 1-8; generally designated 200, for handling mail-related messages and the like. One such architecture 200 is currently implemented in devices running Windows.RTM. for Mobile Devices. In this example architecture, a radio 201 receives communications and a radio interface layer 202 provides access to the received data. A number of transports 203 are provided, with each transport 204.sub.1-204.sub.i configured to receive (and transmit) different types of messages, e.g., IMAP4 (Internet Message Access Protocol version 4), SMS, POP3 (Post Office Protocol version 3), Active Sync (which supports synchronizing data between a Windows.RTM.-based desktop computer or an exchange server and Microsoft Windows.RTM. CE .NET-based portable devices), and others. Such others may include IM (Instant Messaging), MMS (Multimedia Messaging Service) and the like).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Giles with the method and system of Jolly, storing the at least one message in the messaging application to provide users with a means for allow a computing device to efficiently decide which messages need to be downloaded from a server for subsequent filtering evaluation, and request only those messages (Giles abstract).
Regarding claim 20, Jolly discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for granting or denying access to at least one encrypted message within a messaging application, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (Jolly abstract and par. 0019, 0022 and 0026; A system and method for controlling access to a message after communication) comprising: 
receiving the at least one encrypted message from a sender (Jolly par. 0027; A recipient who receives an encrypted message protected by the present invention will also receive instructions describing how to download and install the corresponding mobile application); 
receiving at least one request to read the at least one encrypted message from a user associated with the messaging application (Jolly par. 0027; If the user has already installed the application, they can use the application to open the message to read it. At this point, their application contacts the message privacy service component 108 and requests the cryptographic key corresponding to that particular message. See also par. 0042 and 0044); 
sending the at least one request to the sender (Jolly par. 0044; The request for read status on the specified message ID, along with the user authentication information, is sent 606 to the message privacy service component 1); 
receiving a reply from the sender that includes one of (i) an approval of the at least one request and a decryption key or (ii) a denial of the at least one request (Jolly par. 0044; The service determines if the user is authorized 608 to obtain read status information pertaining to the message, and if so, returns 610 that information. Upon receipt of the read status information, the private messaging application will display the read status 612, with one entry for each recipient. See also par. 0039 and 0042); and 
decrypting the at least one encrypted message using the decryption key if the reply is the approval or automatically deleting the at least one encrypted message if the reply is the denial (Jolly par. 0032 and 0044; If the message metadata indicates that the message has an expiry time, a countdown timer is started 312. Otherwise, the message remains displayed until the user closes the message. After the countdown timer reaches zero, the message is automatically deleted 314. The request for read status on the specified message ID, along with the user authentication information, is sent 606 to the message privacy service component 108. The service determines if the user is authorized 608 to obtain read status information pertaining to the message, and if so, returns 610 that information. Upon receipt of the read status information, the private messaging application will display the read status 612, with one entry for each recipient. For each recipient shown, the option is made available to revoke 614 that user from the authorized recipient list). 
Jolly teaches decrypting the at least one encrypted message using the decryption key (Jolly par. 0032). However, Jolly does not explicitly disclose storing the at least one encrypted message in the messaging application. 
However, in an analogous art, Giles teaches storing the at least one encrypted message in the messaging application (Giles col.4; lines 24-32; A message store managing component 212 (e.g., CEMAPI) such as implemented in an API allows applications such as the inbox application 208.sub.1 to store messages and retrieve stored messages as desired. In general, the message store managing component 212 abstracts the storage from applications such as the inbox application 208.sub.1, such that in essence the application only knows that message data exists somewhere, and that the data can be accessed via the message store managing component. See also par. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Giles with the method and system of Jolly, storing the at least one encrypted message in the messaging application to provide users with a means for allow a computing device to efficiently decide which messages need to be downloaded from a server for subsequent filtering evaluation, and request only those messages (Giles abstract).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly (US 2018/0205686), in view of Giles (US 7,613,777) and further in view of  Guest (US 2018/0129657).
Regarding claim 9, Jolly and Giles disclose the computer-accessible medium of claim 1,
Jolly and Giles failed to disclose but Guest discloses  wherein the computer arrangement is further configured to: detect a screenshot request for a screenshot that includes the at least one message; and block the screenshot request (Guest par. 0130; A screenshot capture request is detected (e.g., as in block 500 of FIG. 5). At block 1410, UE 1 determines that application-specific metadata that defines the current session state of application 3 cannot be obtained. In an example, the application-specific metadata for application 3 may be unavailable based on application 3 being configured as a protected application (e.g., via a security setting at the OS of UE 1, or via a security setting built into application 3 itself) that does not permit application-specific metadata to be shared as a security precaution (e.g., which may be a default security setting or a user-configured setting). In another example, the application-specific metadata for application 3 may be unavailable because application 3 is a legacy application that does not support sharing of application-specific metadata (e.g., application 3 does not know how to share information that would help to recreate characteristics of the current session state of application 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guest with the method and system of Jolly and Giles, detect a screenshot request for a screenshot that includes the at least one message to provide users with a means for detecting and capturing a screenshot with application-specific metadata that defines a session state of an application contributing image data to the captured screenshot (Giles par. 0002).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495